JUDGMENT

                              Court of Appeals
                          First District of Texas
                              NO. 01-14-01027-CV

                          ARNOLD GOFFE, Appellant

                                        V.

      U.S. BANK NATIONAL ASSOCIATION AS TRUSTEE AS
      SUCCESSOR BY MERGER TO LASALLE BANK NATIONAL
      ASSOCIATION, AS TRUSTEE FOR CERTIFICATEHOLDERS OF
      BEAR STEARNS ASSET BACKED SECURITIES I LLC, ASSET
      BACK-CERTIFICATES, SERIES 2005-HE11, Appellee

   Appeal from the 334th Judicial District Court of Harris County. (Tr. Ct. No.
                                 2013-77133).

      This case is an appeal from the order signed by the trial court on November
24, 2014. After due consideration, the Court grants the appellant’s motion to
dismiss the appeal. Accordingly, the Court dismisses the appeal.

      The Court orders that costs be taxed against the appellant.

      The Court orders that this decision be certified below for observance.

Judgment rendered April 7, 2015.

Per curiam opinion delivered by panel consisting of Justices Keyes, Bland, and
Massengale.